MEMORANDUM **
Miguel Angel Perez-Hernandez, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ order summarily affirming an immigration judge’s (“IJ”) order denying his application for cancellation of removal. We dismiss the petition for review.
Contrary to Perez-Hernandez’s contention, Article III of the U.S. Constitution does not permit this court to exercise jurisdiction over his case. Congress defines our jurisdiction over orders of removal. See Duldulao v. INS, 90 F.3d 396, 399-400 (9th Cir.1996) (“This court has jurisdiction to review certain final orders of deportation and exclusion against aliens only because Congress has conferred it.”). Congress has eliminated our review over discretionary determinations. See 8 U.S.C. § 1252(a)(2)(B)(i); Martinez-Rosas v. Gonzales, 424 F.3d 926, 929 (9th Cir. 2005). Accordingly, we lack jurisdiction over Perez-Hernandez’s challenge to the IJ’s determination that he did not prove exceptional and extremely unusual hardship. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.